 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
 7                         EASTERN DISTRICT OF CALIFORNIA1
 8

 9   MATTHEW ANDREW DAVIS,                             No.: 1:18-cv-01628 BAM (PC)
10                     Plaintiff,                      SCREENING ORDER GRANTING
                                                       PLAINTIFF LEAVE TO FILE
11          v.                                         AMENDED COMPLAINT
                                                       (Doc. No. 1)
12   STEWARD SHERMAN, et al.,
                                                       ORDER DENYING PLAINTIFF’S
13                     Defendants.                     MOTIONS TO APPOINT COUNSEL,
                                                       WITHOUT PREJUDICE
14                                                     (Doc. No. 8, 9)
15                                                     THIRTY-DAY DEADLINE

16

17          Plaintiff Matthew Andrew Davis is a state prisoner proceeding pro se and in
18   forma pauperis in a civil rights action pursuant to 42 U.S.C. ' 1983.
19          Currently before the Court is Plaintiff’s complaint, filed on November 27,
20   2018. (Doc. No. 1.)
21   I.     Screening Requirement and Standard
22          The Court is required to screen complaints brought by prisoners seeking
23   relief against a governmental entity and/or against an officer or employee of a
24   governmental entity. 28 U.S.C. § 1915A(a). Plaintiff’s complaint, or any portion
25   thereof, is subject to dismissal if it is frivolous or malicious, if it fails to state a
26
     1
27
       As discussed below, Plaintiff asserts that he is visually impaired, and requires
     large print documents to read. As an accommodation, the Court is providing this
28   document in large print.
                                                   1
 1   claim upon which relief may be granted, or if it seeks monetary relief from a
 2   defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b);
 3   1915(e)(2)(B)(ii).
 4         A complaint must contain “a short and plain statement of the claim showing
 5   that the pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual
 6   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of
 7   action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal,
 8   556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
 9   (2007)). While a plaintiff’s allegations are taken as true, courts “are not required to
10   indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677,
11   681 (9th Cir. 2009) (internal quotation marks and citation omitted).
12         To survive screening, Plaintiff’s claims must be facially plausible, which
13   requires sufficient factual detail to allow the Court to reasonably infer that each
14   named defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678
15   (quotation marks omitted); Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir.
16   2009). The sheer possibility that a defendant acted unlawfully is not sufficient, and
17   mere consistency with liability falls short of satisfying the plausibility standard.
18   Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.
19   II.   Summary of Plaintiff’s Allegations
20         Plaintiff names as defendants: Steward Sherman, the warden of the
21   California Substance Abuse Treatment Facility and State Prison (“CSATF”) in
22   Corcoran, California; F. Torres, Correctional Counselor at CSATF; A. Hernandez,
23   Correctional Case Records Analyst at CSATF; and C. Ramos, SSA Appeals
24   Coordinator at CSATF. Plaintiff also names as Defendants various state officials,
25   including Board of Prison hearings staff, district attorneys, judges, public
26   defenders, a litigation assistant, and an appellate program attorney.
27         Plaintiff alleges that when originally sentenced, he was granted parole
28   eligibility, and was expected to be released within sixty days. While he was in
                                                  2
 1   custody, the district attorney added charges of possessing a knife and priors to his
 2   case, which unjustly removed his parole eligibility, resulting in denying him his
 3   right to be released from prison.
 4          Plaintiff argues that adding charges after his conviction violates his Fifth
 5   Amendment right against double jeopardy, as the sentencing judge sentenced him
 6   to a second term rather than releasing him, and the Board of Prison hearing staff
 7   denied his parole on improper grounds (specifically, the additional charges). A.B.
 8   1810 directs the courts to dismiss Plaintiff’s charges after placing him in a mental
 9   hospital. Plaintiff also argues that he was denied his Sixth Amendment right to
10   adequate counsel. He is falsely imprisoned, and there has been a wrongful
11   conviction.
12          Plaintiff also alleges that he should be held at Porterville Mental Health
13   Hospital rather than being held at CSATF, as he has an untreated mental, emotional
14   illness.
15   III.   Discussion
16          A.     Challenge to Conviction and Sentence
17          Plaintiff attaches to his complaint a copy of a state criminal complaint against
18   him, discussing two felony charges of arson in violation of California Penal Code
19   section 451(d), along with prior felony charges alleged to apply to the first two
20   counts. (Doc. No. 1, at 9-10.) Plaintiff also attaches a document showing his
21   sentencing overview and structure, imposing a sentence of sixteen years, including
22   enhancements for two prior felony convictions. Based on Plaintiff’s allegations and
23   the attached exhibits, it appears that he is challenging the fact of his conviction, the
24   calculation of his sentence, and the duration of his imprisonment.
25          “Federal law opens two main avenues to relief on complaints related to
26   imprisonment: a petition for writ of habeas corpus, 28 U.S.C. § 2254, and a
27   complaint under … 42 U.S.C. § 1983.” Muhammad v. Close, 540 U.S. 749, 750
28   (2004) (per curiam). “Challenges to the validity of any confinement or to
                                                3
 1   particulars affecting its duration are the province of habeas corpus; requests for
 2   relief turning on circumstances of confinement may be presented in a § 1983
 3   action.” Id. (internal citation omitted). Federal courts lack habeas jurisdiction over
 4   claims by state prisoners that are not within “the core of habeas corpus.” Nettles v.
 5   Grounds, 830 F.3d 922, 934 (9th Cir. 2016) (en banc), cert. denied, 137 S. Ct. 645
 6   (2017). A prisoner’s claims are within the core of habeas corpus if they challenge
 7   the fact or duration of his conviction or sentence. Id. at 934. “[W]hen a prisoner’s
 8   claim would not ‘necessarily spell speedier release,’ that claim does not lie at “the
 9   core of habeas corpus,’ and may be brought, if at all, under § 1983.” Skinner v.
10   Switzer, 562 U.S. 521, 534 n.13 (2011) (citing Wilkinson v. Dotson, 544 U.S. 74, 82
11   (2005)); Nettles, 830 F.3d at 934.
12           Under these legal standards, because Plaintiff is challenging the fact of his
13   conviction and the duration of his confinement, he may not proceed on that claim in
14   a civil rights action under Section 1983. The proper avenue to seek the relief
15   Plaintiff desires is by way of habeas corpus petition filed pursuant to 28 U.S.C. §
16   2254.
17           Venue is proper in a habeas action in either the district of confinement or the
18   district of conviction. 28 U.S.C. § 2241(d). However, a petition challenging a
19   conviction or the sentence imposed is preferably heard in the district of conviction.
20   See, e.g., Dannenberg v. Ingle, 831 F. Supp. 767, 768 (N.D. Cal. 1993) (“Although
21   concurrent jurisdiction to address a petition for writ of habeas corpus exists in both
22   the district of incarceration and in the district of conviction, 28 U.S.C. § 2241(d),
23   traditionally, California federal courts hear petitions for a writ of habeas corpus in
24   the district of conviction.”).
25           Accordingly, Plaintiff must file a habeas corpus petition in the district court
26   containing the sentencing court. Here, it appears that Plaintiff was sentenced in the
27   Stanislaus County Superior Court for the State of California, which is located in the
28   district of the United States District Court for the Eastern District of California,
                                                 4
 1   Fresno Division. Therefore, if he seeks to challenge his conviction, the calculation
 2   of his sentence, and the duration of his confinement, a separate habeas corpus
 3   petition must be filed in that court.
 4         B.     Mental Health Treatment
 5         Plaintiff also alleges that he is not being provided sufficient psychiatric or
 6   mental health treatment. As noted above, a claim regarding the conditions of
 7   confinement may be brought in a Section 1983 action. Plaintiff does not allege
 8   sufficient facts regarding this claim, and the claim appears to arise from his desire
 9   to be transferred to Porterville Mental Health Hospital. Plaintiff generally does not
10   have the right to be transferred to the institution of his choice. See Olim v.
11   Wakinekona, 461 U.S. 238, 249 (1983) (no constitutionally protected right to be
12   housed in the institution of one’s choice).
13         Nevertheless, the Court will provide Plaintiff the legal standards for stating a
14   claim related to inadequate mental health or medical treatment, and will allow him
15   leave to amend so that he may attempt to state a cognizable claim, in good faith.
16         Deliberate indifference to a prisoner’s serious medical needs violates the
17   Eighth Amendment’s proscription against cruel and unusual punishment. See
18   Estelle v. Gamble, 429 U.S. 97, 102-04 (1975). Prisoners’ mental health needs are
19   among the medical needs covered by the Eighth Amendment. See Doty v. County
20   of Lassen, 37 F.3d 540, 546 (9th Cir. 1994); see also Hoptowit v. Ray, 682 F.2d
21   1237, 1253 (9th Cir. 1982) (mental health care requirements analyzed as part of
22   general health care requirements), abrogated in part on other grounds by Sandin v.
23   Connor, 515 U.S. 472 (1995).
24         In order to state a claim under the Eighth Amendment, the prisoner must
25   allege and prove “acts or omissions sufficiently harmful to evidence deliberate
26   indifference to serious medical needs.” Estelle, 429 U.S. at 106. The elements the
27   prisoner must show are (1) a serious mental health need; and (2) deliberate
28   indifference to that need by prison officials. See McGuckin v. Smith, 974 F.2d
                                                5
 1   1050, 1059-60 (9th Cir. 1992), overruled on other grounds, WMX Technologies,
 2   Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc).
 3         A medical need is serious “if the failure to treat the prisoner’s condition
 4   could result in further significant injury or the ‘unnecessary and wanton infliction
 5   of pain.’” McGuckin, 974 F.2d at 1059 (quoting Estelle, 429 U.S. at 104).
 6   Indications of a serious medical need include “the presence of a medical condition
 7   that significantly affects an individual’s daily activities.” Id. at 1059-60.
 8         If a prisoner establishes the existence of a serious medical need, he must then
 9   show that prison officials responded to the serious medical need with deliberate
10   indifference. See Farmer, 511 U.S. at 834. In general, deliberate indifference may
11   be shown when prison officials deny, delay, and intentionally interfere with medical
12   treatment, or may be shown by the way in which prison officials provide medical
13   care. Hutchinson v. United States, 838 F.2d 390, 393-94 (9th Cir. 1988).
14         Deliberate indifference is a high standard, and the prisoner must establish
15   that the indifference to his medical needs is substantial. Mere ‘indifference,’
16   ‘negligence,’ or ‘medical malpractice’ will not support this cause of action.”
17   Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle,
18   429 U.S. at 105-06); see also Toguchi v. Soon Hwang Chung, 391 F.3d 1051, 1057
19   (9th Cir. 2004) (“Mere negligence in diagnosing or treating a medical condition,
20   without more, does not violate a prisoner’s Eighth Amendment rights.”);
21   McGuckin, 974 F.2d at 1059 (same). Deliberate indifference is “a state of mind
22   more blameworthy than negligence” and “requires ‘more than ordinary lack of due
23   care for the prisoner’s interest or safety.’” Farmer, 511 U.S. at 835.
24         Finally, mere differences of opinion between a prisoner and medical staff, or
25   between medical professionals, as to the proper course of treatment for a medical
26   condition do not give rise to a § 1983 claim. See Toguchi, 391 F.3d at 1058;
27   Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996); Sanchez v. Vild, 891 F.2d
28   240, 242 (9th Cir. 1989); Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981).
                                                6
 1   IV.   Motions to Appoint Counsel
 2         Plaintiff also filed a motion to appoint counsel, on December 10, 2018.
 3   (Doc. No. 8.) A later, identical motion was filed on December 14, 2018. (Doc. No.
 4   9.) Plaintiff’s motions state that he has a disability covered by the Americans with
 5   Disabilities Act, and that he needs an attorney to assist him with understanding the
 6   verbiage in his paperwork. Plaintiff’s claimed disability is low cognitive function
 7   and visual impairment, and he requests items in large print. His motions state that
 8   they are prepared with the assistance of an aid providing scribing services.
 9         Plaintiff does not have a constitutional right to appointed counsel in this
10   action. Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), rev’d in part on
11   other grounds, 154 F.3d 952, 954 n.1 (9th Cir. 1998). The court cannot require an
12   attorney to represent Plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. U.S.
13   Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 298 (1989). However, in certain
14   exceptional circumstances the court may request the voluntary assistance of counsel
15   pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.
16         Without a reasonable method of securing and compensating counsel, the
17   Court will seek volunteer counsel only in the most serious and exceptional cases.
18   In determining whether “exceptional circumstances exist, a district court must
19   evaluate both the likelihood of success on the merits [and] the ability of the
20   [plaintiff] to articulate his claims pro se in light of the complexity of the legal issues
21   involved.” Id. (internal quotation marks and citations omitted).
22         The Court has considered Plaintiff’s motion for the appointment of counsel,
23   but does not find the required exceptional circumstances. Even if it is assumed that
24   Plaintiff is not well versed in the law and that he has made serious allegations
25   which, if proved, would entitle him to relief, his case is not exceptional. This Court
26   is faced with similar cases filed by prisoners proceeding pro se and in forma
27   pauperis almost daily. Although the record is brief, Plaintiff’s complaint shows
28   that he is adequately able to articulate his claim in light of the low complexity of
                                                 7
 1   the issues raised. Furthermore, at this stage in the proceedings, the Court cannot
 2   make a determination that Plaintiff is likely to succeed on the merits.
 3         As an accommodation to Plaintiff regarding his visual impairment, the Court
 4   will attempt to send its orders in large print, to the extent possible.
 5         For the above reasons, Plaintiff’s motion to appoint counsel (Doc. No. 8) will
 6   be denied, without prejudice.
 7   V.    Conclusion
 8         For the reasons discussed, the Court finds that Plaintiff has failed to state a
 9   cognizable claim for relief. As Plaintiff is proceeding pro se, the Court will grant
10   Plaintiff an opportunity to amend his complaint to attempt to state a claim regarding
11   his mental health condition, to the extent he is able to do so in good faith. Lopez v.
12   Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).
13         Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it
14   must state what each named defendant did that led to the deprivation of Plaintiff’s
15   constitutional rights, Iqbal, 556 U.S. at 678-79, 129 S.Ct. at 1948-49. Although
16   accepted as true, the “[f]actual allegations must be [sufficient] to raise a right to
17   relief above the speculative level . . . .” Twombly, 550 U.S. at 555 (citations
18   omitted).
19         Additionally, Plaintiff may not change the nature of this suit by adding new,
20   unrelated claims in his first amended complaint. George v. Smith, 507 F.3d 605,
21   607 (7th Cir. 2007) (no “buckshot” complaints).
22         Finally, Plaintiff is advised that an amended complaint supersedes the
23   original complaint. Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012).
24   Therefore, Plaintiff’s amended complaint must be “complete in itself without
25   reference to the prior or superseded pleading.” Local Rule 220.
26         Based on the foregoing, it is HEREBY ORDERED that:
27         1.     Plaintiff’s motions to appoint counsel, filed on December 10, 2018 and
28   December 14, 2018 (Doc. Nos. 8, 9) are denied, without prejudice;
                                                 8
 1         2.    The Clerk’s Office shall send Plaintiff a civil rights complaint form;
 2         3.    Within thirty (30) days from the date of service of this order, Plaintiff
 3   shall file an amended complaint as described by the Court in this order, or file a
 4   notice of voluntary dismissal pursuant to Federal Rule of Civil Procedure 41(a); and
 5         4.    If Plaintiff fails to file an amended complaint in compliance with this
 6   order, the Court will recommend dismissal of this action.
 7
     IT IS SO ORDERED.
 8

 9      Dated:   December 28, 2018                    /s/ Barbara   A. McAuliffe      _
                                                  UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                              9
